8. Equality between women and men - 2008 (
Before the vote on Amendment 5:
Mr President, on the voting list of my group, the Socialist Group in the European Parliament, we proposed to vote in favour of Amendment 5 if the authors of the amendment accepted that it was an addition. In the conversations we have had with them they have not taken on this proposal; we therefore wanted the paragraph to remain as it originally appeared in the report and will vote against Amendment 5 if it is not agreed that it is an addition.
(The GUE/NGL Group, author of the amendment, agreed)